Title: From George Washington to Lieutenant Colonel Ebenezer Gray, 31 October 1778
From: Washington, George
To: Gray, Ebenezer


          
            Sir.
            Head Quarters Fredericksburg 31st Octobr 1778.
          
          It has been intimated to me that several persons, have gone over to Long Island, under the pretext of gaining intelligence, and indiscriminately distressed and plundered the inhabitants—As such a conduct is totally incompatible with obtaining information or making discoveries I do not imagine you have given any sanction to such proceedings. But that so pernicious a practice may be the more effectually prevented—you will prevent any persons whatever from making excursions to the Island—and only employ those as spies or observers, in whom you can place a proper confidence. I am Sir Your most obedt Servt
          
            G. Washington
          
        